Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Gregory M. Doudnikoff (Reg. No. 32847) on 05 November, 2021.
The application has been amended as follows: 
16. (Currently Amended) An application-specific integrated circuit (ASIC) configured to execute a stochastic process comprising a Markov process, the       ASIC comprising:
a processor architecture that implements a spiking neural circuit comprising a plurality of sets of ringed spiking neurons, wherein each set of ringed spiking neurons is assigned to calculate a single corresponding property of a single corresponding object, and wherein the plurality of sets of ringed spiking neurons comprises a prime number of neurons, and
wherein the plurality of sets of ringed spiking neurons comprises a first set of ringed neurons and a second set of ringed neurons, and wherein differences between neuron positions in the first set and the second set determine a position of the corresponding virtual random walker.
17. (Canceled)	

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: claims 1-16, and 18-23 are considered allowable since when reading the claims in light of the specification, none of the references of record either alone or in combination 

From Amended independent claim 16
to execute a stochastic process comprising a Markov process, the ASIC comprising:
a processor architecture that implements a spiking neural network circuit comprising a plurality of sets of ringed spiking neurons, 
wherein each set of ringed spiking neurons is assigned to calculate a single corresponding property of a single corresponding object, 
and wherein the plurality of sets of ringed spiking neurons comprises a prime number of neurons.
wherein the plurality of sets of ringed spiking neurons comprises a first set of ringed neurons and a second set of ringed neurons,
 and wherein differences between neuron positions in the first set and the second set determine a position of the corresponding virtual random walker.
From amended claim 1
wherein movement of a given virtual random walker is tracked by decoding differences between states of individual neurons in a corresponding given set of ringed neurons

The closest prior art of record Santurkar et al. (Sub-threshold CMOS Spiking Neuron Circuit Design for Navigation Inspired by C. elegans Chemotaxis) teaches a Spiking circuit in which pairs of neurons in a set each encode a property relating to the movement of a single “worm” in a simulated environment. These pairs of neurons to do not “determine a position” based on “difference between neuron positions in the first set and second set”. Further Onoma et al ( 3D RANDOM WALK BASED SEGMENTATION FOR LUNG TUMOR DELINEATION IN PET IMAGING) teaches a graph circuit whose nodal weights encode for a transition probability for a walker moving in the graph to move to an adjacent node. A difference in image intensity value are used to build the graph and its transition probabilities, but this difference in intensity of pixel values cannot be reasonably interpreted as neuron positions or states in two sets of ringed neurons. It would not have been obvious to one of ordinary skill in the art before the effective filing date to combine these references to teach at least the limitations above.




Conclusion
Claims 1-16, and 18-23 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNATHAN R GERMICK whose telephone number is (571)272-8363. The examiner can normally be reached on Monday-Friday 7:30 am – 4:00 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki, can be reached at telephone number 5712723719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	/J.R.G./          Examiner, Art Unit 2122                                                                                                                                                                                              

/ERIC NILSSON/Primary Examiner, Art Unit 2122